DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2019-173569, filed on ) 09/25/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 9, 11, 13-14 5are rejected under 35 U.S.C. 103 as being unpatentable over Jamkhedkar et al(US 20190205865 A1) in view of Lapidous et al(US 20200228505 A1).


wherein the controller generates tag information when the controller receives a tag generation request ([0042] In some embodiments, the QR code processing module 122 may be utilized in the registration process to prepare a first entity to handle QR code based data transfers. For example, for certain selected flows, the QR code processing module 122 may generate a static QR code to be provided to the first entity in response to a request.[043] FIG 3 303 and associated text;[0071]), and 
encrypts the tag information, and transmits the encrypted tag information to a device that transmits the tag generation request ([0071] In these and other embodiments, the QR code may be hashed using a pre-selected hash algorithm. In some embodiments, the version of the hash used may be embedded, encrypted, or otherwise included in the QR code such that a scanning device may be able to decrypt the QR code and verify the signature from the support server 120.), 
scrambles or encrypts the data for transmission using the tag information and transmits the scrambled or encrypted data to the device ([0034] In some embodiments, a QR code may include one or more fields of information embedded or encrypted into the QR code. The example fields and values may relate to a first entity that is a merchant. Examples of such fields and information may include those illustrated in Table 1, where Field identifies an example field of information in the QR code, Key identifies a short name identifier for the field, Notes provide details regarding the Field, and Value/Example provides an example of what a format of the information in the field:).

Jamkhedkar does not exclusively but, Lapidous teaches, 
processes data stored at a predetermined address to generate data for transmission when an address at which the data related to the data transfer request is stored includes the predetermined address (0157] Referring to FIG. 7, Relay computer 700 stores configuration parameter start_fwd_addr that specifies forwarding address for the data received at the start 702 of a connection with a client computer over a computer network. In the depicted case, Relay 700 starts the connection by setting current forwarding address fwd_addr to be equal to the start_fwd_addr, where start_fwd_addr is a network address svr_addr_1 of the Server 1 (750). In some instances, svr_addr_1 is an IP address or a domain name pointing to the Server 750.), and  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jamkhedkar method/device with teaching of Lapidous in order for performing encrypted communication (Lapidois [0002]).

With regards to claim 2, 11 Jamkhedkar discloses, wherein the controller generates the encrypted tag information ([0071] In these and other embodiments, the QR code may be hashed using a pre-selected hash algorithm. In some embodiments, the version of the hash used may be embedded, encrypted, or otherwise included in the QR code such that a scanning device may be able to decrypt the QR code and verify the signature from the support server 120) however, Jamkhedkar failed but Lapidous teaches, generates the encrypted information through asymmetric key encryption processing, ([0119] To do that, client first composes 504 first message data including 


With regards to claim 4, 13, Jamkhedkar further discloses, a volatile memory, wherein the tag information is stored in the volatile memory; wherein the first device has a volatile memory, and the tag information is stored in the volatile memory ([0134-135] After the program instructions are loaded into the memory 820, the processor 810 may execute the program instructions. In these and other embodiments, the QR code processing module 122, the payment processing module 124, and/or the location services module 126 may be stored in the memory 820 and/or the data storage 830 and may be loaded and executed by the processor 810 to perform operations with respect to facilitating a QR code based transaction.).

With regards to claim 5, 14, Jamkhedkar further discloses, wherein the controller scrambles the data for transmission using a mask pattern generated by hashing the tag information with a hash function ([0071]Additionally or alternatively, the QR embedded, encrypted, or otherwise included in the QR code such that a scanning device may be able to decrypt the QR code and verify the signature from the support server 120 Note: when QR code is embedded and decrypted suggest known musk was used). 	

With regards to claim 7, 9 Jamkhedkar discloses, A data transfer control system comprising: 
a first device including a memory device configured to store data (FIG 1 and associated text; ); and 
a second device capable of communicating with the first device, wherein a controller of the first device generates tag information when the controller receives a tag generation request from the second device ([0043] In some embodiments, the QR code processing module 122 may be utilized in the handling of QR code based data transfers. For example, the second entity device 110 may request that the QR code processing module 122 generate a QR code. In response, the QR code processing module 122 may generate a dynamic QR code specific to the data transfer, or for a static QR code, may provide the previously generated QR code unless the QR code has expired.), and 
encrypts the tag information, and transmits the encrypted tag information to the second device ([0071] In these and other embodiments, the QR code may be hashed 
scrambles or encrypts the data for transmission using the tag information and transmits the scrambled or encrypted data to the second device ([0034] In some embodiments, a QR code may include one or more fields of information embedded or encrypted into the QR code. The example fields and values may relate to a first entity that is a merchant. Examples of such fields and information may include those illustrated in Table 1, where Field identifies an example field of information in the QR code, Key identifies a short name identifier for the field, Notes provide details regarding the Field, and Value/Example provides an example of what a format of the information in the field:), and 
a processor of the second device transmits the tag generation request to the first device ([0043] In some embodiments, the QR code processing module 122 may be utilized in the handling of QR code based data transfers. For example, the second entity device 110 may request that the QR code processing module 122 generate a QR code. In response, the QR code processing module 122 may generate a dynamic QR code specific to the data transfer, or for a static QR code, may provide the previously generated QR code unless the QR code has expired.) and 
then transmits the data transfer request to the first device([0034] In some embodiments, a QR code may include one or more fields of information embedded or encrypted into the QR code. The example fields and values may relate to a first entity that 
generates the data by descrambling or decrypting the received data for transmission using the tag information decrypted ([0071] In these and other embodiments, the QR code may be hashed using a pre-selected hash algorithm. In some embodiments, the version of the hash used may be embedded, encrypted, or otherwise included in the QR code such that a scanning device may be able to decrypt the QR code and verify the signature from the support server 120).

Jamkhedkar does not exclusively but, Lapidous teaches, 
processes data stored at a predetermined address to generate data for transmission when an address at which the data related to the data transfer request is stored includes the predetermined address (0157] Referring to FIG. 7, Relay computer 700 stores configuration parameter start_fwd_addr that specifies forwarding address for the data received at the start 702 of a connection with a client computer over a computer network. In the depicted case, Relay 700 starts the connection by setting current forwarding address fwd_addr to be equal to the start_fwd_addr, where start_fwd_addr is a network address svr_addr_1 of the Server 1 (750). In some instances, svr_addr_1 is an IP address or a domain name pointing to the Server 750.), and  	It would have been obvious to one of ordinary skill in the art before the effective filing date .

Claims 3, 12 are are rejected under 35 U.S.C. 103 as being unpatentable over Jamkhedkar et al(US 20190205865 A1) in view of Lapidous et al(US 20200228505 A1) and further in view of Ohkubo et al(US 20060080732 A1) .

With regards to claim 3, 12 Jamkhedkar in view of Lapidous  do not but  Ohkubo teaches,  wherein the tag information is a random numerical value ([0455] Privileged ID information in this example is a random value r.sub.h which is related to tag ID information id.sub.h. A random value r.sub.h corresponding to the tag ID information id.sub.h which is inherent to the tag device 2010 is stored as privileged ID information sid.sub.h in the confidential value memory 2011 of the tag device 2010.), and the encrypted tag information is generated by concealing the random numerical value with a public key in the asymmetric key encryption processing ([0509] In addition, as modifications of the embodiment 16 and the embodiment 17, the tag ID information may be encrypted with a common key, and an encrypted text of the common key and tag ID information may be encrypted with the public key according to the above mentioned public key encryption technique to provide privileged ID information (hybrid encryption).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jamkhedkar in view of Lapidous method/device with teaching of Virtanen in order of protecting tag privacy against acquisition of a user privacy information(Ohkubo [0001]).

Claims 6, 15 are are rejected under 35 U.S.C. 103 as being unpatentable over Jamkhedkar et al(US 20190205865 A1) in view of Lapidous et al(US 20200228505 A1) and further in view of Virtanen et al(US 20130285795 A1) .

With regards to claim 6, 15 Jamkhedkar in view of Lapidous  do not but  Virtanen teaches, wherein the mask pattern is generated by repeatedly using data obtained by hashing an exclusive OR between the mask pattern and the tag information as a next mask pattern (Virtanen [0101] The EPC access key may be calculated from the EPC on the tag e.g. with a hash function, an XOR function with a mask, as a digital digest or another cryptographic key. The EPC may also be used as an index to a table of access keys e.g. cryptographic keys.  ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jamkhedkar in view of Lapidous method/device with teaching of Virtanen in order to secure the transaction.

Claims 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jamkhedkar et al(US 20190205865 A1) in view of Lapidous et al(US 20200228505 A1) and further in view of KAZUHIRO(JP 2005339148 A) .

With regards to claim 8, 10 Jamkhedkar in view of Lapidous  do not but  KAZUHIRO teaches, wherein the processor of the second device encrypts the address using the tag information obtained by decrypting the encrypted tag information and transmits the encrypted address to the first device, and the controller of the first device acquires the address by decrypting the encrypted address using the tag information (FIGS. 8 to 10 show a second embodiment of the present invention, and different points of the first embodiment will be described. The same parts as those in the first embodiment are denoted by the same reference numerals. The second embodiment is characterized in that the identification code and URL of the target product stored in the wireless tag 5 are encrypted. For this reason, as shown in FIG. 8, a decryption processing unit 21 is connected to the control unit 3 of the tag information reading apparatus 1. The decryption processing unit 21 decrypts the encrypted identification code and URL using the encryption key (decryption key).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Jamkhedkar in view of Lapidous method/device with teaching of KAZUHIRO in order to secure the transaction by preventing leak (Kazuhiro Abstarct) .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498